            Case 1:19-cr-10115-PBS Document 349 Filed 12/23/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
       v.                                           ) Case No. 19-cr-10115-PBS
                                                    )
DAVINA ISACKSON,                                    )
                                                    )
                       Defendant.                   )
                                                    )

                         JOINT MOTION FOR COURT INQUIRY
                          PURSUANT TO FED. R. CRIM. P 44(c)

       The parties to the above-referenced criminal case hereby jointly move,

pursuant to Fed. R. Crim. P. 44(c), that the Court conduct an inquiry of defendant

Davina Isackson for the purpose of “inquir[ing] about the propriety of joint

representation” and “personally advis[ing Ms. Isackson] of the right to the effective

assistance of counsel, including separate representation.” Fed. R. Crim. P. 44(c)(2).

In further support hereof, the parties represent the following:

       1.      Ms. Isackson has pleaded guilty to an Information filed on or about

April 18, 2019 charging her with one count of conspiracy to commit mail fraud and

honest services mail fraud. Throughout this proceeding, up to and including the

present, Ms. Isackson has been represented by David K. Willingham and Michael V.

Schafler of the law firm of Boies Schiller Flexner LLP (“Boies Schiller”), as well as

Peter E. Gelhaar and Alexander K. Parachini of the law firm of Donnelly, Conroy &

Gelhaar, LLP (“DCG”).

       2.      Separately, the law firm of Boies Schiller represents Robert Zangrillo

in a criminal case charged by the United States Attorney’s Office in Boston entitled
             Case 1:19-cr-10115-PBS Document 349 Filed 12/23/19 Page 2 of 3



United States v. Sidoo, et al., 19-CR-10080-NMG. Attorneys Willingham and

Schafler of Boies Schiller have no role whatsoever in the representation of Mr.

Zangrillo.

       3.       Also separately, the law firm of DCG represents Mossimo Giannulli

in a criminal case charged by the United States Attorney’s Office in Boston entitled

United States v. Sidoo, et al., 19-CR-10080-NMG. Attorneys Gelhaar and Parachini

of DCG have no role whatsoever in the representation of Mr. Giannulli.

       4.       All of the above-referenced criminal proceedings are part of the so-

called “Varsity Blues” prosecutions commenced by the United States Attorneys’

Office in Boston.

       5.       Because the law firms of Boies Schiller and DCG are representing

Ms. Isackson on the one hand, and Messrs. Zangrillo and Giannulli on the other

hand, respectively, it is appropriate that the Court conduct an inquiry concerning the

propriety of this representation and to personally advise Ms. Isackson of her right to

effective assistance of counsel in accordance with Fed. R. Crim. P. 44(c)(1) & (2).



       WHEREFORE, the parties respectfully, and jointly, request that a Rule 44

hearing be conducted concerning Ms. Isackson. The parties also respectfully suggest

that said hearing take place on January 13, 14 or 16, 2020, or at such other time that

is convenient to the Court.




                                                2
          Case 1:19-cr-10115-PBS Document 349 Filed 12/23/19 Page 3 of 3




Dated: December 23, 2019

Respectfully submitted,                          Respectfully submitted,

ANDREW LELLING                                   DAVINA ISACKSON
United States Attorney                           By her attorneys,

                                                 /s/ Michael V Schafler
By: /s/ Eric S. Rosen______________              David K. Willingham (pro hac vice)
   Eric S. Rosen                                 Michael V Schafler (pro hac vice)
  Assistant United States Attorney               BOIES SCHILLER FLEXNER LLP
                                                 725 South Figueroa Street, 31st Floor
                                                 Los Angeles, CA 90017
                                                 (213) 629-9040
                                                 dwillingham@bsfllp.com
                                                 mschafler@bsfllp.com

                                                 Peter E. Gelhaar (BBO# 188310)
                                                 Alexander K. Parachini (BBO# 569567)
                                                 DONNELLY, CONROY & GELHAAR, LLP
                                                 260 Franklin Street, Suite 1600
                                                 Boston, MA 02110
                                                 (617) 720-2880
                                                 peg@dcglaw.com
                                                 akp@dcglaw.com




                                CERTIFICATE OF SERVICE

        I hereby certify that this document will be filed manually and will be sent by electronic
mail to the registered participants as identified on the Notice of Electronic Filing (NEF) and
paper copies will also be sent to those same parties as well as any parties indicated as non-
registered participants on December 23, 2019.

                                                 /s/ Peter E. Gelhaar
                                                 Peter E. Gelhaar




                                                3
